           Case 2:19-cv-00744-WBS-AC Document 51 Filed 09/30/20 Page 1 of 2


 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER O. HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5                chammer@beesontayer.com

 6   Attorneys for Plaintiff NORTHWEST ADMINISTRATORS, INC.

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   NORTHWEST ADMINISTRATORS, INC.,                      Case No. 2:19-CV-00744-WBS-AC

11                                           Plaintiff,   ORDER RE PLAINTIFF’S EX PARTE
                                                          APPLICATION TO CONTINUE STATUS
12                           v.                           (PRETRIAL SCHEDULING)
                                                          CONFERENCE AND RELATED
13   NATIONAL EXPRESS TRANSIT SERVICES                    DEADLINES
     CORPORATION, a Delaware corporation,
14   DURHAM SCHOOL SERVICES, L.P., a
     Delaware limited partnership; NATIONAL
15   EXPRESS LLC, a Delaware limited liability
     corporation,
16
                                         Defendants.
17

18           Having considered Plaintiff’s Ex Parte Application and Declaration of Christopher Hammer

19   in support thereof, this Court finds good cause exists to continue the Status (Pretrial Scheduling)

20   Conference and corresponding dates as follows:

21          1.      The Status (Pretrial Scheduling) Conference will be continued from October 13, 2020

22   at 1:30 p.m. in Courtroom 5 of the Sacramento Courthouse until January 4, 2021 at 1:30 p.m. in

23   Courtroom 5 of the Sacramento Courthouse.

24   ///

25   ///

26   ///

27

28   ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                                 19cv744 Northwest1
     MANAGEMENT CONFERENCE                                                                       Admin - Order Re
                                                                                                 Pltf's App to Cont
                                                                                                       Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
           Case 2:19-cv-00744-WBS-AC Document 51 Filed 09/30/20 Page 2 of 2


 1   ///
 2   ///
 3           2.    The Rule 26(f) Report, Initial Disclosures and Joint Status Report filing deadline will
 4    be continued from September 29, 2020 to December 21, 2020.
 5

 6           IT IS SO ORDERED.
 7
      Dated: September 29, 2020
 8

 9
10

11
     Presented for entry on September 29, 2020:
12
             By: /s/ Christopher Hammer__________
13           CHRISTOPHER HAMMER, ESQ.
             Attorney for Plaintiff
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                               19cv744 Northwest2
     MANAGEMENT CONFERENCE                                                                     Admin - Order Re
                                                                                               Pltf's App to Cont
                                                                                                     Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
